Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 1 of 15 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

JOSE GIMINEZ,

 Plaintiff,                                     CASE NO.:

v.                                              JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC and
K.B.R. of California, Inc. d/b/a RASH
CURTIS & ASSOCIATES,


 Defendants.
                                        /


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JOSE GIMINEZ (hereinafter “Plaintiff”), by and through the

undersigned     counsel,    sues    Defendants,       EXPERIAN     INFORMATION

SOLUTIONS, INC (hereafter “Experian”), and K.B.R. OF CALIFORNIA, INC.

d/b/a RASH CURTIS & ASSOCIATES (hereafter “Rash Curtis”), and in support

thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (“FCRA”).

                         PRELIMINARY STATEMENT

      1.      This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).



                                            1
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 2 of 15 PageID 2




      2.    Today in America there are three major consumer reporting

agencies, Equifax Information Services, LLC (hereinafter “Equifax”), Trans Union

LLC (hereinafter “Trans Union”), and Experian Information Solutions, Inc.

(hereinafter “Experian”).

      3.    Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union are charged with using reasonable

procedures designed to ensure the maximum possible accuracy of the

information they report. It is not enough for them to simply parrot information

they receive from entities, particularly where a consumer makes a dispute about

information reported.

      4.    When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information.

The FCRA demands that each party separately conduct a reasonable investigation

of the consumer’s dispute and correct or delete information they learn to be

inaccurate or cannot otherwise verify.

      5.    The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer

Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                               JURISDICTION

      6.    The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and

28 U.S.C. § 1331.

                                         2
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 3 of 15 PageID 3




      7.      The Plaintiff is a natural person and resident of Sandford, Seminole

County in the State of Florida. He is a “consumer” as defined by 15 U.S.C. §

1681a(c).

      8.      Venue is proper in this District as Plaintiff is a resident in this

District, the violations described in this Complaint occurred in this District, and

Experian transacts business within this District.

      9.      Experian is a corporation headquartered in the State of California,

authorized to conduct business in the State of Florida through its registered

agent, CT Corporation System located at 1200 South Pine Island Road,

Plantation, Florida 33324.

      10.     Experian is a “consumer reporting agency,” as defined in 15 USC §

1681(f).    is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.     Upon information and belief, Experian disburse such consumer

reports to third parties under contract for monetary compensation.

      12.     Rash Curtis’ principal place of business is located at 190 South

Orchard Avenue, Vacaville, California 95688.

      13.     Rash Curtis is a “furnisher of information” as that term is used in 15

U.S.C. § 1681s-2.

      14.     Rash Curtis is a “debt collector” as defined in 15 U.S.C. § 1692a(6).



                                          3
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 4 of 15 PageID 4




        15.    Rash Curtis is a corporation attempting to collect an alleged

obligation, which arises out of personal, family or household transactions.

        16.    Rash Curtis is a corporation that was attempting to collect an alleged

consumer debt from Plaintiff.

                            FACTUAL ALLEGATIONS

        17.    Plaintiff is a natural person who is alleged to owe multiple debts for

medical services he never received. This includes alleged debts to be owed to

Rash Curtis.

        18.    Plaintiff is the victim of serious identity theft. On June 8, 2020,

Plaintiff filed for an Identity Theft Affidavit with the IRS CMB Number 1545-

2139.

        19.    On or about September 2020 Plaintiff called Experian to dispute

multiple accounts on his Experian Credit Report. He explained in detail which

accounts did not belong to him. He indicated that he never resided nor visited

Nevada, California, and Indiana where the debts originated from.

        20.    Upon information and belief, Experian communicated to Rash Curtis

the nature of the disputes.         Rash Curtis failed to conduct a reasonable

investigation and failed to correct the fraudulent accounts.      Experian failed to

conduct any independent investigation.

        21.    In response to the phone call dispute, Plaintiff received dispute

result (Report Number 2409-5470-18) dated September 16, 2020. Experian

responded to Plaintiff’s phone call dispute verifying the accounts as follows:

                                           4
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 5 of 15 PageID 5




        i.     Rash Curtis 10311760003129590 obo Barton Health- UPDATED
       ii.     Rash Curtis 11081760003045749 obo Barton Health- UPDATED
      iii.     Rash Curtis 3171760002958233 obo Barton Health- UPDATED
      iv.      Rash Curtis 7151860003492019 obo Barton Health- UPDATED

      22.       On October 16, 2020, Plaintiff obtained his Experian Credit Report

(report number 0132-4240-39). Upon Plaintiff’s review of his credit report,

Plaintiff saw, in addition to the previously disputed collection accounts, there

were addresses, names, a social security number that were not his.

      23.       As a result of the inaccuracies on his Experian Credit Report, on

November 3, 2020, Plaintiff mailed a detailed written dispute letter to Experian

concerning the inaccurate reporting. Plaintiff explained that he has never resided

nor visited Nevada, California, and/or Indiana where the debts originated from.

Further supplemental information, including an image of police report Plaintiff

filed on October 5, 2020, was included. Plaintiff provided an image of his driver’s

license and copy of his social security card to confirm his identity. In the

aforementioned letter Plaintiff disputed the incorrect personal identifying

information. Plaintiff also disputed the following erroneous accounts:

               i.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 2019
              ii.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 9590
             iii.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 5749
             iv.    K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 8233
              v.    K, B, R. INC obo Barton Health Hb xxxxxxxxxxxx 6426
             vi.    K, B, R. INC obo Barton Health Hb xxxxxxxxxxxx 5752

      24.       Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 7016 2070 0000 0223 3270. USPS confirmed delivery to Experian



                                          5
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 6 of 15 PageID 6




on November 6, 2020. Experian failed to respond to Plaintiff’s dispute despite

confirmation by USPS of delivery.

       25.      Upon information and belief, Experian sent the dispute to Rash

Curtis through an ACDV.

       26.      On March 23, 2021, furious with the lack of response, Plaintiff

mailed another almost identical dispute letter to Experian via certified mail

identifying the erroneous personal information and accounts still being reported

on his credit. Again, Plaintiff disputed the following accounts:

               i.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 2019
              ii.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 9590
             iii.   K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 5749
             iv.    K, B, R. Inc obo Barton Health Hb xxxxxxxxxxxx 8233
              v.    K, B, R. INC obo Barton Health Hb xxxxxxxxxxxx 6426
             vi.    K, B, R. INC obo Barton Health Hb xxxxxxxxxxxx 5752

       27.      Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 7016 2070 0000 0223 7827. USPS confirmed delivery to Experian

on March 26, 2021. Experian again failed to respond to Plaintiff’s dispute despite

confirmation by USPS of delivery.

       28.      Again, upon information and belief, Experian sent the dispute to

Rash Curtis through an ACDV. Experian kept the erroneous accounts on

Plaintiff’s credit report despite being notified that the accounts did not belong to

Plaintiff.

       29.      On April 21, 2021, in the anticipation of waiting for the dispute

result, Plaintiff obtained his Experian Credit Report, report number 2972-7375


                                          6
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 7 of 15 PageID 7




      30.       Upon Plaintiff’s review, there remained five (5) erroneous accounts

that did not belong to him:

           i.      Rush Curtis & Assoc 103117*** obo Barton Health
          ii.      Rush Curtis & Assoc 110817*** obo Barton Health
         iii.      Rush Curtis & Assoc 317176*** obo Barton Health
         iv.       Rush Curtis & Assoc 715186*** obo Barton Health

      31.       On May 28, 2021, again furious with the lack of response, Plaintiff

mailed another almost identical dispute letter to Experian via certified mail

identifying the erroneous personal information and accounts still being reported

on his credit. Again, Plaintiff disputed the following accounts:

              i.    Rush Curtis & Assoc 103117*** obo Barton Health
             ii.    Rush Curtis & Assoc 110817*** obo Barton Health
            iii.    Rush Curtis & Assoc 317176*** obo Barton Health
            iv.     Rush Curtis & Assoc 715186*** obo Barton Health

      32.       Plaintiff mailed his detailed dispute letter to Experian via USPS

Certified Mail 7020 1290 0001 5266 5647. USPS confirmed delivery to Experian

on June 1, 2021. Experian again failed to respond to Plaintiff’s dispute despite

confirmation by USPS of delivery.

      33.       Due to the lack of response, on August 16, 2021, obtained his

Experian Credit report (Report Number 1510-7644-22). Plaintiff devastated that

after all the efforts in communicating with Experian the following disputed

accounts are still listed on his credit report:

              i.    Rush Curtis & Assoc 103117*** obo Barton Health
             ii.    Rush Curtis & Assoc 110817*** obo Barton Health
            iii.    Rush Curtis & Assoc 317176*** obo Barton Health
            iv.     Rush Curtis & Assoc 715186*** obo Barton Health

                                           7
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 8 of 15 PageID 8




        34.   As of filing of this complaint, Experian has not responded to

Plaintiff’s latest dispute letter despite the letter being sent via certified USPS

mail.

        35.   To date, Experian has failed to report the proper information

Plaintiff’s credit report despite having been given ample notice of its errors.

        36.   Experian has been aware of the Plaintiff being a victim of identity

theft and has chosen not to believe the Plaintiff regarding the fraudulent

accounts.

        37.   As of the filing of this Complaint, no one from Experian has

attempted to contact Plaintiff to further investigate the dispute. Experian ignored

several disputes and allowed the exact same debt collection for Barton Health to

be present in Plaintiff’s report.     KBR Inc. dba Rush Curtis & Association

continuously reported the fraudulent account to the three CRAs.

        38.   The Rash Curtis accounts was the results of negligent or willful

mishandling by Rash Curtis, and failure by Experian to investigate all the facts

which the Plaintiff explained in the dispute letters.

        39.   Experian failed to independently conduct any investigation. Upon

information and belief, Experian notified Rash Curtis of Plaintiff’s dispute of the

account, but clearly failed to do any independent investigation.

        40.   Rash Curtis refused to acknowledge that the account did not belong

to the Plaintiff and to correct the erroneous information.



                                          8
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 9 of 15 PageID 9




         41.      Rash Curtis knew or should have known throughout the life of the

account that Plaintiff was not the actual debtor yet continued to verify to

Experian.

         42.      Experian failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error. Plaintiff has previously

disputed these fraudulent accounts.

         43.      Plaintiff has struggled to obtain credit and has been denied credit

specifically on Experian’s failures to conduct reasonable investigations.

         44.      As a result of the inaccurate credit reporting, Plaintiff has suffered

damages including, but not limited to:

               a. Monies lost by attempting to fix his credit;

               b. Loss of time attempting to cure the errors;

               c. Mental anguish, added stress, aggravation, embarrassment, and

                  other related impairments to the enjoyment of life;

               d. Reduction in credit score;

               e. Apprehensiveness to apply for credit due to the fear of rejection.

   45.         All conditions precent to the filing of this action has occurred.

                                   CAUSES OF ACTION

                                        COUNT I
                        (Violation of the FCRA- As to Experian)

         46.      Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-five (45) above as is fully stated herein.


                                               9
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 10 of 15 PageID 10




      47.    Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.

      48.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by mental and emotional pain stemming from the

anguish, humiliation, and embarrassment of credit denials.

      49.    Experian’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 USC § 1681o. Experian failed to properly conduct any

independent investigation regarding the erroneous reporting. Experian failed to

further investigate to claims. Experian failed to respond to several disputes

despite receiving the disputes through USPS certified mail.

      50.    Experian failed to have policies and procedures to investigate the

relationship of deleted addresses with disputed accounts and merely parrots back

the electronic communication from the furnishers.

      51.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, and EXPERIAN INFORMATION

                                        10
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 11 of 15 PageID 11




SOLUTIONS, INC., for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.



                                  COUNT II
                   (Violation of the FCRA As to Experian)

      52.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through

forty-five (45) above as is fully stated herein.

      53.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is not

always reliable.

      54.    As a result of this conduct, action and inaction of Experian, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.            Plaintiff has purposely

refrained from applying for more credit because of the erroneous reporting by

Experian. Experian was made aware of the dispute about the erroneous reporting

about the K,B,R, Inc, National Business Factor, Grant & Weber Inc., and Rush




                                           11
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 12 of 15 PageID 12




Curtis & Associates and refused to remove them. More egregious was Experian’s

failure to respond to Plaintiff’s disputes on several occasions.

      55.     Experian’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o.

      56.     The Plaintiff is entitled to recover costs and attorney’s fees Experian

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

              WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, EXPERIAN INFORMATION SOLUTIONS,

INC., jointly and severally; for her attorney’s fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does

deem just, equitable, and proper.

                                 COUNT III
           (Violation of the FCRA As to K.B.R. Of California, Inc. D/B/A

                           Rash Curtis & Associates)

      57.     Plaintiff re-alleges and full incorporates paragraphs one (1) through

forty-five (45) above as in fully stated herein.

      58.     Rash Curtis published the Rash Curtis representations to Experian

and through Experian to all of Plaintiff’s potential lenders on multiple occasions.




                                          12
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 13 of 15 PageID 13




      59.     Rash Curtis violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of Rash Curtis’ representation; by

failing to review all relevant information regarding same; by failing to accurately

respond to Experian; by failing to correctly report results of an accurate

investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-

reporting of the Rash Curtis representations to the consumer reporting agencies.

Plaintiff provided all the information necessary for Rash Curtis to have identified

that Plaintiff never applied for this account. Since late 2020, Rash Curtis was

aware that these were fraudulent accounts yet continued to report to Experian.

Rash Curtis must have failed to communicate directly with Barton Health since

Barton Health had all the relevant information to determine the account was

fraudulent.

      60.     Rash Curtis violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian after Rash Curtis had been notified that the

information was inaccurate. Rash Curtis has been aware of Plaintiff’s disputes for

several months but continued to erroneously report.

      61.     Rash Curtis violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian that Rash Curtis knew was inaccurate.

      62.     Rash Curtis did not have any reasonable basis to believe that the

Plaintiff was responsible for the accounts reported in the Rash Curtis

representation. It also had substantial evidence by which to have verified that the

                                        13
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 14 of 15 PageID 14




Plaintiff was not the responsible party. Rash Curtis knowingly chose to follow

procedures which did not review, confirm or verify who the responsible party was

for the debt in question. Further, even if Rash Curtis would attempt to plea

ignorance, it had all of the evidence and information with which to confirm and

recognize the Plaintiff was not the liable party.

      63.    As a result of this conduct, action and inaction, Rash Curtis, Plaintiff

suffered damage by loss of time due to Plaintiff’s attempts to correct the

inaccurate information and the mental and emotional pain, anguish, humiliation

and embarrassment of credit denials.

      64.    Rash Curtis’ conduct, action and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. §

1681o.

      WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, K.B.R. OF CALIFORNIA, INC. d/b/a RASH

CURTIS & ASSOCIATES, jointly and severally; for her attorney’s fees and costs;

for pre-judgment and post-judgment interest at the legal rate, and such other

relief the Court does deem just, equitable, and proper.

                   Respectfully submitted,

                                         /s/ Octavio “Tav” Gomez
                                         Octavio “Tav” Gomez, Esquire
                                         Florida Bar No.: 0338620

                                          14
Case 6:21-cv-01332-WWB-EJK Document 1 Filed 08/16/21 Page 15 of 15 PageID 15




                                    Morgan & Morgan, Tampa, P.A.
                                    201 North Franklin Street, Suite 700
                                    Tampa, Florida 33602
                                    Telephone: (813) 223-5505
                                    Facsimile: (813) 222-4797
                                    TGomez@ForThePeople.com
                                    Lsommers@ForThePeople.com
                                    Attorney for Plaintiff




                                     15
